December 19, 1921. The opinion of the Court was delivered by
This is an appeal from an order of County Judge Whaley, dissolving an attachment of an automobile. The exceptions, five in number, are all overruled, because the affidavit is fatally defective, under Section 281, Vol. 2, Code of Laws 1912, which requires that an affidavit shall be presented "specifying the amount of the claim and the grounds thereof." It must also appear by affidavit that a cause of action exists against defendant. His Honor committed no error in dissolving the attachment.
Judgment affirmed. *Page 48